                        Case 3:19-cv-00693-MMD-CLB Document 40 Filed 09/18/20 Page 1 of 5



            1    KARL S. HALL
                 Reno City Attorney
            2    WILLIAM J. McKEAN
            3    Deputy City Attorney
                 Nevada State Bar No. 6740
            4    CHANDENI K. SENDALL
                 Deputy City Attorney
            5
                 Nevada State Bar No. 12750
            6    Post Office Box 1900
                 Reno, Nevada 89505
            7    (775) 334-2050
                 Attorneys for Defendants City of Reno
            8
                 and Michael Chaump
            9
           10                                UNITED STATES DISTRICT COURT
           11                                     DISTRICT OF NEVADA

           12
                  CATHERINE CASTELLANOS,                              CASE NO.: 3:19-cv-00693-MMD-CLB
           13     LAUREN COURTNEY, RACHEL
           14     JASPER, BRIANNA MORALES,
                  VICTORIA RACHET, LILY STAGNER,                      Related Prior Case No.:
           15     NATALEE WELLS, CECELIA                                     3:17-cv-00574-MMD-VPC
                  WHITTLE, and MARYANN ROSE
           16     BROOKS, on behalf of themselves and all
           17     other similarly situated,                           DEFENDANTS CITY OF RENO AND
                                                                      MICHAEL CHAUMP’S OPPOSITION
           18                                                         TO THIRD PARTIES’ MOTION FOR
                                         Plaintiffs,                  PROTECTIVE ORDER (ECF 39)
           19
           20     vs.

           21     CITY OF RENO and MICHAEL
                  CHAUMP, in his official capacity as
           22     Business Relations Manager of
           23     Community Development and Business
                  Licenses for the CITY OF RENO and
           24     DOES I through 10, inclusive,
           25
                                         Defendants.
           26
           27             Defendants City of Reno (“City”) and Michael Chaump (“Chaump”) (collectively,
           28    “Defendants” or the “City”), by and through their attorneys, Reno City Attorney Karl S. Hall,
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                -1-
                     Case 3:19-cv-00693-MMD-CLB Document 40 Filed 09/18/20 Page 2 of 5



            1    and Deputy City Attorney William J. McKean, hereby submit their Opposition to Third Parties’
            2    Motion for Protective Order, filed by Wild Orchid, Fantasy Girls, Spice House, The Men’s Club,
            3    and Pangborn & Co., Ltd. (the “Subpoenaed Non-Parties”). ECF 39.
            4                                               ARGUMENT
            5           On July 21, 2020, the City served subpoenas on each of the Subpoenaed Non-Parties.
            6    Exhibit 1 (Affidavits of Service). On August 7, 2020, the named Plaintiffs in this case moved to
            7    quash the non-party subpoenas. ECF 34. The City responded on August 21, 2020, pointing out:
            8    (i) Plaintiffs lack standing to challenge the non-party subpoenas, and (ii) Plaintiffs failed to show
            9    the requested information is not relevant. ECF 36. The City also noted that only one of the
           10    Subpoenaed Non-Parties (Pangborn) had responded in any way to City’s subpoenas. Id., Ex. 4.
           11           Now, the Subpoenaed Non-Parties have filed the instant motion in an explicit attempt to
           12    cure the standing defect in Plaintiffs’ motion to quash. Such an attempt is unavailing.
           13           First, not one of the Subpoenaed Non-Parties timely objected to the subpoenas. FRCP
           14    45(d)(2)(B) (objections to a document subpoena must be served in writing “before the earlier of
           15    the time specified for compliance or 14 days after the subpoena is served”). Accordingly, each
           16    of the Subpoenaed Non-Parties has waived any objections it may now wish to assert, and the
           17    City is entitled to all of the documents requested in the respective subpoenas. Munoz v. Chartis
           18    Property Cas. Co., No. 14-87, 2014 WL 3375509, at * 2 (D. Nev. July 7, 2014) (third-party
           19    corporate subpoena recipients waived all objections due to their failure to timely object pursuant
           20    to Rule 45; granting motion to compel and ordering that subpoena recipients produce full
           21    responses, without objection); Avila v. Cate, No. 09-918, 2013 WL 2456482, at * 3 (E.D. Cal.
           22    June 6, 2013) (holding that Magistrate Judge did not err in finding that third-party’s objections to
           23    subpoena were untimely and therefore waived).
           24           Second, Subpoenaed Non-Parties’ motion fails to include any “certification that the
           25    movant has in good faith conferred or attempted to confer with other affected parties . . ..” FRCP
           26    26(c). Accordingly, it should not be considered by the Court. Local Rule 26-6(c).
           27           Third, even if the motion were to be considered, the Subpoenaed Non-Parties have not
           28    met their burden. Here, the Subpoenaed Non-Parties vaguely state that the “burden of
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                  -2-
                     Case 3:19-cv-00693-MMD-CLB Document 40 Filed 09/18/20 Page 3 of 5



            1    production is substantial,” and “very intrusive into the affairs” of other persons. ECF 39 at 2.
            2    Such amorphous assertions are insufficient bases for the issuance of a protective order. Foltz v.
            3    State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130-31 (9th Cir. 2003) (“A party asserting good
            4    cause bears the burden, for each particular document it seeks to protect, of showing that specific
            5    prejudice or harm will result if no protective order is granted”) (internal citations omitted);
            6    Deford v. Schmid Prods. Co., 120 F.R.D. 648, 653 (D. Md. 1987) (requiring party requesting a
            7    protective order to provide “specific demonstrations of fact, supported where possible by
            8    affidavits and concrete examples, rather than broad, conclusory allegations of potential harm”).
            9    The Subpoenaed Non-Parties provide no specific bases as to how and why each document
           10    request is a “burden” or “very intrusive.”
           11             For the reasons stated above, the Court should deny Third Parties’ Motion for Protective
           12    Order.
           13
                          DATED this 18th day of September, 2020.
           14                                                           KARL S. HALL
                                                                        Reno City Attorney
           15
           16
                                                                        By:      /s/ William J. McKean
           17                                                                 WILLIAM J. McKEAN
           18                                                                 Deputy City Attorney
                                                                              CHANDENI K. SENDALL
           19                                                                 Deputy City Attorney
                                                                              Post Office Box 1900
           20                                                                 Reno, Nevada 89505
           21                                                                 Attorneys for Defendants City of Reno
                                                                              and Michael Chaump
           22
           23
           24
           25
           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                                  -3-
                      Case 3:19-cv-00693-MMD-CLB Document 40 Filed 09/18/20 Page 4 of 5



            1                               CERTIFICATE OF SERVICE
            2
                        Pursuant to LR IC 5-1, I certify that I am an employee of the RENO CITY ATTORNEY’S
            3
                 OFFICE, and that on this date, I am serving the foregoing document(s) on the party(s) set forth
            4
                 below by:
            5
                               Placing an original or true copy thereof in a sealed envelope placed for collection
            6                  and mailing in the United States Mail, at Reno, Nevada, postage prepaid, following
                               ordinary business practices.
            7
                               Personal delivery.
            8
                  X            CM/ECF electronic service, addressed as follows:
            9
                                Mark R. Thierman, Esq.                    mark@thiermanbuck.com
           10
                                Joshua D. Buck, Esq.                      josh@thiermanbuck.com
           11                   Leah L. Jones, Esq.                       leah@thiermanbuck.com
                                THIERMAN BUCK, LLP
           12                   7287 Lakeside Drive
           13                   Reno, Nevada 89511

           14                   Attorneys for Plaintiffs
           15
                                Eric M. Epstein, APC                      emepstein@aol.com
           16                   1901 Avenue of the Stars, #1100
           17                   Los Angeles, California 90067

           18                   Attorneys for Plaintiffs Rachael
                                Jasper, Victoria Rachet, Maryanne
           19                   Rose Brooks and Lily Stagner
           20
                               Facsimile (FAX).
           21
                               Federal Express or other overnight delivery.
           22
                               Reno/Carson Messenger Service.
           23
           24
                        DATED this 18th day of September, 2020.
           25
           26
           27                                                By:     /s/ Jeanette Sparks
                                                                       Jeanette Sparks
           28
                                                                       Legal Assistant
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                               -4-
                 Case 3:19-cv-00693-MMD-CLB Document 40 Filed 09/18/20 Page 5 of 5



            1                                        Exhibit List
            2
                       Ex.   Document
            3
                        1    Affidavits of Service
            4
            5
            6
            7
            8
            9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28
   Reno City
   Attorney
 P.O. Box 1900
Reno, NV 89505

                                                         -5-
